Citation Nr: 0415321	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  98-20 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel



INTRODUCTION

The veteran served on active duty from February 1966 to 
October 1968.

This matter was originally before the Board of Veterans' 
Appeals (Board) on appeal of a May 1998 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, which determined that new and material 
evidence had not been presented to reopen the veteran's claim 
of entitlement to service connection for post-traumatic 
stress disorder (PTSD).  In a July 2000 decision, the Board 
determined that new and material evidence had been presented 
to reopen the claim of entitlement to service connection for 
PTSD.  The Board remanded the issue of entitlement to service 
connection for PTSD to the RO for further development of the 
record.  That issue has now been returned to the Board for 
further appellate consideration.



FINDINGS OF FACT

1.  All relevant and available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained to the extent possible and the duty to assist has 
been met.  

2.  The veteran failed to report for a VA examination in 
January 2004 after receiving notice of the scheduled 
examination and of the consequences of failing to keep the 
appointment.  

3.  There is no medical evidence establishing a link between 
the veteran's current symptoms and verified stressful events 
during his service in Vietnam.  





CONCLUSION OF LAW

PTSD was not incurred in or as a result of active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.655 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This newly 
enacted legislation provides, among other things, for notice 
and assistance to claimants under certain circumstances.  VA 
has issued final rules to amend adjudication regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (August 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The intended 
effect of the new regulation is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation in regard to the veteran's 
claim.  The record contains the veteran's service medical 
records, current VA treatment records, VA examination reports 
dated in 1969 and 1994, and testimony from the veteran.  The 
record reflects that the veteran was scheduled for VA 
examinations in 2003 and 2004, but failed to report for the 
examinations.  Under these circumstances, no further action 
is necessary to assist the veteran with his claim.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection for PTSD.  The discussions 
in the rating decision, statement of the case, and 
supplemental statement of the case have informed the veteran 
of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Additionally, a RO letter 
dated in July 2003 explained to the veteran the notice and 
duty to assist provisions of the VCAA, including VA's duty to 
assist him in obtaining evidence.  The letter explained to 
the veteran what evidence must show to support the veteran's 
claim, what evidence and/or information was needed from the 
veteran, what evidence had already been received, what the 
veteran could do to help with his claim, and where to send 
any additional information or evidence.  The Board therefore 
finds that the notice requirements of the new law have been 
met.  See Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
117 Stat. 2651 (Dec. 16, 2003); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Board notes that the Unites States Court of Appeals for 
Veterans Claims' (Court's) decision in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the veteran sought to reopen his claim of 
entitlement to service connection for PTSD in August 1997.  
Thereafter, in a rating decision dated in May 1998, that 
issue was denied.  Only after that rating action was 
promulgated did the AOJ, in July 2003, provide notice to the 
veteran regarding what information and evidence was needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to submit any evidence in his possession that 
pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
421.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Pelegrini, 17 
Vet. App. at 422.  ("The Secretary has failed to demonstrate 
that, in this case, lack of such a pre-AOJ decision notice 
was not prejudicial to the appellant.")

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination," as discussed by the Court in Pelegrini, for 
the appellant to overcome.  See Pelegrini, 17 Vet. App. at 
421.  Similarly, a claimant is not compelled under 38 U.S.C. 
§ 5108 to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in July 2003 was not 
given prior to the first AOJ adjudication of the claim, the 
notice was provided by the AOJ prior to a final determination 
by the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the case was 
readjudicated and a Supplemental Statement of the Case was 
provided to the veteran.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.

The Board also notes that in Pelegrini, the Court held, in 
part, that a VCAA notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the veteran does not specifically contain the 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  The July 2003 RO letter 
informed the veteran that he could provide any additional 
information he felt was pertinent to his pending appeal.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  As previously stated, the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
this appeal would not be prejudicial error to the claimant.  

Factual Background

Service medical records are silent for any psychiatric 
treatment or diagnoses.  However, in his October 1968 Report 
of Medical History, the veteran reported having experienced 
nervous trouble.  

Upon VA examination dated in May 1969, the veteran complained 
of problems with his back and ears.  He also reported getting 
a little nervous sometimes.  The examiner noted the veteran 
was married with a normal family life.  Associative processes 
were normal and there were no delusional hallucinatory 
elements.  The veteran's mood was normal and sensorium was 
intact.  The veteran was not psychotic and there were no 
relevant neurological findings.  The examiner noted that no 
psychiatric or neurological condition was found.  

In February 1982, the veteran submitted a claim for service 
connection for a nervous condition.  The veteran's claim was 
denied in a March 1982 rating action.  

Upon VA mental examination dated in March 1994, the veteran 
reported feeling depressed and having recollections of his 
experiences in Vietnam.  He reported that he did not watch 
war movies and that helicopters brought back memories of 
Vietnam.  He stated that he was often exposed to mortar fire, 
rockets, and sniper fire while stationed in Vietnam.  The 
veteran also stated that he had not been able to make friends 
since his return from Vietnam.  The examiner noted the 
veteran found it very difficult to talk about his Vietnam 
experiences.  His mood was described as depressed, but 
associative processes were normal.  Sensorium was intact and 
there were no delusional or hallucinatory elements.  A 
relevant diagnosis of PTSD was noted.  

In a March 1995 rating action, the RO denied entitlement to 
service connection for PTSD.  In August 1997, the veteran 
requested that his claim of entitlement to service connection 
for PTSD be reopened.  An August 1997 VA discharge summary 
reflects diagnoses of dysthymic disorder and PTSD.  VA 
clinical records dated in 1998 also demonstrate diagnoses of 
PTSD.  

In a May 1998 rating decision, the RO determined that new and 
material evidence had not been presented to reopen the 
veteran's claim of entitlement to service connection for 
PTSD.  In a July 2000 decision, the Board determined that new 
and material evidence had been presented to reopen the 
veteran's claim of entitlement to service connection for 
PTSD.  The Board remanded the issue of entitlement to service 
connection for PTSD to the RO for verification of the 
veteran's in-service stressors and for a VA psychiatric 
examination.  

VA treatment records dated from 1999 to 2000 demonstrate 
continued complaints of depression, anxiety, sleep 
disturbances, and feelings hopelessness and helplessness.  An 
August 1999 VA clinical record reflects a primary mental 
health issue of depression and notes that there was not 
sufficient evidence to support a diagnosis of PTSD.  A 
separate VA clinical record also dated in August 1999 notes 
that the veteran is suffering from severe PTSD.  A January 
2000 VA clinical record reflects the veteran was being 
treated for a diagnosis of major depression, recurrent.

In August 2000, the United States Armed Services Center for 
Research of Unit Records (USASCRUR) reported that Operational 
Reports submitted by the 54th Signal Battalion, in which the 
veteran served while stationed in Vietnam, for the period 
from November 1967 to July 1968 documented enemy attacks and 
casualties during that time frame.  

VA treatment records dated from 2001 to 2003 demonstrate 
complaints of depression and anxiety in 2001.  The veteran 
reported experiencing panic attacks described as severe 
anxiety with shortness of breath.  The veteran reported 
experiencing feelings of hopelessness, helplessness, and 
guilt.  His affect was constricted and his mood was subdued.  
Insight and judgment were poor.  The veteran reported that 
God talked to him in his dreams.  

In a November 2003 letter, the veteran was notified of a VA 
examination scheduled in December 2003.  The letter informed 
the veteran that his failure to report for the scheduled 
examination could result in the loss or discontinuation of 
benefits.  A return receipt from the United States Postal 
Service reflects that the veteran received the RO's letter on 
December 1, 2003.  On that day, the veteran called VA and 
reported that he would be unable to report for the scheduled 
examination and that he would not be available for any 
appointments until the first of January.  

In a December 2003 letter, the RO informed the veteran that 
it was his responsibility to report for all examinations and 
to cooperate in the development of his claim.  Citing 
38 C.F.R. § 3.655, the letter also informed the veteran that 
the consequences of his failure to report for a VA 
examination without good cause might include denial of his 
claim.  The letter noted that a new request had been 
submitted to schedule the veteran for a VA examination after 
January 1, 2004.  A copy of 38 C.F.R. § 3.655 was enclosed 
with the RO's letter to the veteran.  

The record reflects that the veteran was scheduled for a VA 
examination on January 7, 2004, but failed to report for the 
examination.  The record further reflects that the veteran 
was sent two letters notifying him of the scheduled 
examination, including one certified letter.  The veteran did 
not inform VA that he would be unable to keep the scheduled 
appointment.  The record does not reflect any request by the 
veteran to reschedule the examination.  

Analysis

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110.  Service 
connection connotes many factors but basically means that the 
facts, shown by evidence, establish that a particular injury 
or disease resulting in disability was incurred coincident 
with service in the Armed Forces, or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  Certain chronic 
disabilities will be presumed to be related to service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
actually occurred.  

The record in this action reflects diagnoses of PTSD upon VA 
examination in March 1994 and in VA treatment records dated 
from 1997 to 1999.  The record also reflects verification by 
the USASCRUR that the veteran's unit came under enemy attack 
and suffered casualties while stationed in Vietnam.  However, 
there is no medical evidence establishing a link between the 
veteran's current symptoms and the in-service stressful 
events verified by the USASCRUR in August 2000.  The Board 
notes that the veteran was scheduled for a VA mental 
examination in December 2003, but was unable to keep the 
appointment and requested that the examination be scheduled 
in January 2004.  The veteran was then scheduled for a VA 
examination in January 2004 and sent notice of the scheduled 
appointment date and time.  The record reflects that the 
veteran failed to report for the January 2004 VA scheduled 
examination.  The purpose of the scheduled examination was to 
obtain an opinion from the examiner as to whether there was a 
link between the veteran's current symptoms and the verified 
stressful events experienced in Vietnam.  

The Board notes that when entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination and a claimant, without good cause, fails to 
report for such examination scheduled in conjunction with a 
reopened claim for a benefit which was previously denied, the 
claim shall be denied.  Examples of good cause include, but 
are not limited to, illness or hospitalization of the 
claimant, death of an immediate family member, etc.  See 38 
C.F.R. § 3.655 (2003).

Here, entitlement to service connection for PTSD cannot be 
established without a current VA examination and good cause 
for the veteran's failure to report has not been 
demonstrated.  The veteran has not attempted to reschedule 
the January 2004 VA examination nor has he provided any 
reason for missing the scheduled examination.  The veteran 
was notified of the consequences of failing to report for a 
VA examination in a December 2003 letter from the RO, and 
included with the letter was a copy of 38 C.F.R. § 3.655.  
The "duty to assist" the veteran in the development of facts 
pertinent to his claim is not a "one-way street," wherein the 
entire burden of such development is placed on the VA.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991).  In a case such as 
this, where additional development is required to establish 
the entitlement to service connection for PTSD, the veteran 
may not passively sit by under circumstances where his 
cooperation is essential in obtaining the putative evidence.  
In such a situation, the Board has no alternative but to deny 
the veteran's claim.  See 38 C.F.R. § 3.655.  





ORDER

Entitlement to service connection for PTSD is denied.  



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



